Judgment, Supreme Court, New York County, entered June 23, 1978, awarding plaintiff damages in the sum of $1,017,665, insofar as now appealed from, unanimously affirmed, without costs or disbursements. In affirming we note only that the issue of excessiveness has been rendered academic in view of plaintiff’s agreement to accept $250,000 in settlement and to discontinue against both defendants. We have considered the other issues raised by the defendant New York City Health and Hospitals Corporation relating to its cross claim against Beth Israel and find that they are *733without merit. Concur&emdash;Fein, J. P., Sullivan, Markewich, Silverman and Ross, JJ.